Citation Nr: 0724675	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  06-31 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Fargo, North Dakota


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of service connection for a 
right inguinal hernia.


REPRESENTATION

Veteran represented by:	North Dakota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 RO decision, which 
reopened and continued a previous denial of the veteran's 
claim of service connection for a right inguinal hernia.  
Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.  The following decision addresses this 
question. 

In April 2007, a video hearing was held before the 
undersigned Veterans Law Judge.  A transcript of that 
proceeding has been associated with the claims folder. 


FINDINGS OF FACT

1.  By a decision dated in September 2004, the RO denied the 
veteran's application to reopen a claim for service 
connection for a right inguinal hernia; the veteran was 
properly notified of the adverse outcome and his appellate 
rights. 

2.  Evidence received since the September 2004 RO decision is 
neither new nor material, and does not raise a reasonable 
possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The September 2004 rating decision denying the 
application to reopen a claim for service connection for a 
right inguinal hernia is final.  See 38 U.S.C.A. § 7105 (West 
2002 & West Supp. 2006); 38 C.F.R. § 20.1103 (2006).

2.  New and material evidence has not been submitted for the 
claim of service connection for a right inguinal hernia; the 
claim is not reopened.  See 38 U.S.C.A. § 5108 (West 2002 & 
West Supp. 2006); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & West Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& West Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

For purposes of evaluating the veteran's request to reopen 
his claim of entitlement to service connection for a right 
inguinal hernia, the Board observes that in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court held that with 
regard to matters that involve a request to reopen a 
previously denied claim for service connection based upon the 
receipt of new and material evidence, in addition to 
providing notice of the evidence and information that is 
necessary to establish entitlement to service connection, VA 
must first notify a claimant of the evidence and information 
that is necessary to reopen the claim.  To that end, the 
Court determined that in the context of a claim to reopen, 
the VCAA requires that VA must first review the bases for the 
prior denial of record, and then release a notice letter to 
the veteran that explains the meaning of both 'new' and 
'material' evidence, and also describes the particular 
type(s) of evidence necessary to substantiate any service 
connection elements that were found to be insufficiently 
shown at the time of the prior final VA denial.  See Kent, 
supra.

A letter dated in April 2006 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
West Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio, 
at 187.  This letter provided the veteran with notice of the 
elements for service connection.  In addition, the April 2006 
letter informed the veteran that new and material evidence 
was needed to substantiate the claim and described what would 
constitute such new and material evidence.  The April 2006 
letter specifically directed the veteran to submit any new 
and material evidence showing a claimed condition present in 
service.  This letter was fully compliant with the 
requirements set forth in Kent v. Nicholson.  See Kent, 
supra.  Finally, the veteran was aware that it was ultimately 
his responsibility to give VA any evidence pertaining to the 
claim.  Thereafter, the veteran was afforded a subsequent 
adjudication in the September 2006 Statement of the Case.  

In regards to the duty to assist, the result of the RO's 
development indicates that the veteran's complete service 
medical records are not on file.  VA has a heightened duty to 
assist in these cases.  See O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  The Board concludes, however, that the 
heightened duty to assist has been met.  Exhaustive attempts 
were made to obtain the veteran's service medical records.  
The veteran was informed that his service medical records 
were unavailable.  The claims file contains all available 
evidence pertinent to the claim, including certain personnel 
records and VA medical records.  VA has requested records 
identified throughout the claims process, and the claims file 
includes the negative replies from facilities that indicated 
they did not have the veteran's records.  The veteran was 
given appropriate notice of his responsibility to provide VA 
with any treatment records pertinent to his claimed 
disability.  The Board finds that the record contains 
sufficient evidence to make a decision on the claim.  VA has 
fulfilled its duty to assist.

VA's responsibility to assist the veteran extends to 
requesting evidence from any new source identified by the 
claimant, and if that evidence is not new and material, the 
claim is not reopened, and VA has no further duties to the 
veteran with respect to that particular claim.  VA does not 
have a duty to provide the veteran with a VA examination if 
the claim is not reopened.  The VCAA explicitly stated that, 
regardless of any assistance provided to the claimant, new 
and material evidence must still be submitted to reopen a 
claim.  See 38 U.S.C. § 5103A(f) (West 2002 & West Supp. 
2006); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2006).  As discussed 
above, in this case, the RO complied with VA's notification 
requirements and informed the veteran of the information and 
evidence needed to substantiate his claim.  Since no new and 
material evidence has been submitted in conjunction with the 
recent claim, an examination is not required. 

Since the Board has concluded that the preponderance of the 
evidence is against the application to reopen, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot, and no further notice is 
needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
West Supp. 2006).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  See 38 
C.F.R. §3.303(b) (2006).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. §3.303(d) 
(2006).

The issue for resolution before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
veteran's claim of entitlement to service connection for a 
right inguinal hernia.  The Board notes that the RO 
essentially determined in an April 2006 rating decision that 
new and material evidence had been received to reopen the 
previously denied claim of service connection for a right 
inguinal hernia.  After a review of the evidence of record, 
the Board finds that new and material evidence has not been 
submitted.  

In September 2004, the RO denied the application to reopen 
the claim of service connection for a right inguinal hernia.  
Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  See 38 C.F.R. § 3.104(a) 
(2006).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an appeal is not perfected within the 
allowed time period.  See 38 U.S.C.A. § 7105(b) and (c) (West 
2002 & West Supp. 2006); 38 C.F.R. §§ 3.160(d), 20.201, and 
20.302(a) (2006).  The veteran was notified of the rating 
decision in September 2004.  No correspondence was received 
from him within the appeal period.  Therefore, the September 
2004 RO decision is final.  See 38 U.S.C.A. § 7105 (West 2002 
& West Supp. 2006).  In order to reopen a claim which has 
been denied by a final decision, the claimant must present 
new and material evidence.  See 38 U.S.C.A. § 5108 (West 2002 
& West Supp. 2006).  

The legal standard of what constitutes "new and material" 
evidence was amended for claims filed on or after August 29, 
2001, and the veteran filed his claim to reopen his previous 
claim for service connection for a right inguinal hernia in 
April 2006.  See 38 C.F.R. § 3.156(a) (2006).  

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2006).   

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The basis for the original March 1984 denial was the RO's 
conclusion that the veteran's hernia was post-service in 
origin.  At the time of this original denial, evidence of 
record included VA Medical Center (VAMC) treatment records 
from January 1982 to February 1984; a statement made by the 
veteran that he underwent hernia related surgeries in 1955, 
January 1980, and December 1983; and a July 1956 separation 
examination.  After the original denial, personnel records 
and VAMC treatment records from 1988 were added to the claims 
folder.  The denial was then continued in a May 1989 RO 
decision.  In the May 1989 decision, the RO stated that the 
1988 VAMC treatment records were cumulative and, therefore, 
no new and material evidence had been submitted sufficient to 
reopen the claim.  The veteran then submitted a June 2004 
statement indicating that he felt his claim should be 
considered a new claim, as opposed to an application to 
reopen a previously denied claim as he could not recall 
filing an earlier claim.  In September 2004, the RO again 
found that no new and material evidence had been submitted 
sufficient to reopen the claim and continued the denial.  
Despite being notified of the adverse decision and of his 
appellate rights, the veteran did not timely appeal the 
September 2004 determination. 

The new evidence that the veteran has submitted since the 
most recent final denial in September 2004 to establish the 
missing element is a statement made by his ex-wife in March 
2006 confirming his contention that he had hernia repair 
surgery while stationed at Fort Bragg, North Carolina.  
Although this statement was only recently added to the claims 
file in March 2006, it is duplicative of evidence previously 
submitted.  The veteran contended in his original January 
1984 claim that he had hernia repair surgery in 1955 and has 
repeatedly contended such.  Therefore, this evidence cannot 
be considered new in that it essentially duplicates evidence 
that was considered by the RO.  Moreover, the statement from 
the veteran's ex-wife speaks to matters beyond her competence 
as a layperson.  The veteran's ex-wife is competent to give 
evidence about what she experienced or observed; for example, 
she is competent to report that she recalls the veteran was 
hospitalized.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layperson, however, she is not competent to 
diagnose any medical disorder or render an opinion as to the 
nature of the veteran's surgery because she does not have the 
requisite medical expertise.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Thus the statement from the veteran's ex-spouse is 
not deemed to be "new and material evidence" as it is 
cumulative and redundant, and the claim cannot be reopened.  
See 38 U.S.C.A. § 5108 (West 2002 & West Supp. 2006); 38 
C.F.R. § 3.156 (2006).  With respect to the veteran's own 
statements and his hearing testimony, the Board again finds 
that his assertions are duplicative. 

Although the Board is sympathetic to the veteran's health 
problems, the fact is that no new and material evidence has 
been received sufficient to reopen his claim.  Until the 
veteran meets his threshold burden of submitting new and 
material evidence sufficient to reopen his claim, the benefit 
of the doubt doctrine does not apply.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

As no new and material evidence has been submitted regarding 
the claim of service connection for a right inguinal hernia, 
the veteran's claim is not reopened, and the appeal is 
denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


